DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma Wipo Publication No. 2016042800A (refer to attached translation PDF).
Regarding claim 1. Honma discloses a light-emitting device (Figs: 1-3) comprising: a mounting board (10) having an upper surface provided with a wiring pattern (metal layer 11) thereon; a plurality of light-emitting elements (20) mounted on the wiring pattern and connected in series and/or in parallel through the wiring pattern (LED 20 are connected to the wiring pattern 11 thus are connected through series or parallel since those are the only two options for electrical connection, further see page 7 of translation where is discloses LEDs 20 are connected in series and or parallel); at least one wire electrically connecting a part of the wiring pattern to another part of the wiring pattern (connecting portion 44 (at least one wire) connects at least two of the mounting patterns 11p (pg. 7 of translation)); and a first reflective member partially covering the upper surface of the mounting board except for the wiring pattern (reflecting layer 81 partially covers upper surface of the board 10 except for wiring pattern 11, see cross section views Fig: 3b, 3c), wherein the wiring pattern comprises a plurality of wire connection regions (wiring pattern 11 is comprised of plurality of connection regions 11p), each of the wire connection regions being spaced apart at a distance such that the connection regions are connected by the wire to establish one of a plurality of connection patterns (the wire connection regions 11p are spaced apart so that connection portion 44 (wire) can connect the regions 11p together), each of which has different numbers of series connection and parallel connection of the light-emitting elements by the wire (refer to Figs: 2b, 3a, 11p comprises different lengths or numbers of connection areas for a different number of LEDs to be connected in series and parallel in each row), wherein a plurality of rows of the light-emitting elements are disposed on the wiring pattern (Figs. 1a,1b, 3c, light emitting elements 20 are disposed on the wiring patterns 11p), each row of the rows of the light-emitting elements being formed of a part of the light-emitting elements (the rows of LEDs 20 are connected together in series or parallel), and wherein the wiring pattern comprises an extending portion that is provided outside of the rows of the light-emitting elements and not provided between the rows of the light-emitting elements (refer to Fig. 1a, 2a, 3a, extending portions 45e, 46e are provided outside the LED rows).  
Regarding claim 2. Honma discloses a light-emitting device (Figs: 1-3) comprising: a mounting board (10) having an upper surface provided with a wiring pattern (metal layer 11) thereon; at least one wire (44) connecting line of the wiring pattern; a plurality of light-emitting elements (LEDs 20) mounted on the wiring pattern; and a first reflective member (81) partially covering the upper surface of the mounting board except for the wiring pattern (refer to Fig. 3b, 3c, reflective member 81 covers 10 except for the mounting pattern 11), wherein a plurality of rows of light-emitting elements are aligned, each row of the rows of the light-emitting elements being formed of a part of the light-emitting elements connected in series (refer to Figs. 1-3, LEDs 20 are formed in rows and connected in series), wherein the wire connects the rows of the light-emitting elements to each other in series on the wiring pattern (page 7 of translation discloses connection portion 44 (wire) connects the rows of LEDs in series), wherein the wiring pattern comprises an extending portion that is provided outside of the rows of the light-emitting elements (refer to Figs 1-3, expending portions 45e, 46e are provided outside the LED rows), and wherein the extending portion connects the rows of the light-emitting elements to each other in series (pg. 7 -pg. 8 discloses current is supplied to extending portions 45e, 46e thus they provide power to the LED unit thus connect the rows in series as applicable).  
Regarding claim 3. Honma discloses a light-emitting device (Figs. 1-3) comprising: a mounting board (10) having an upper surface provided with a wiring pattern (metal layer 11) thereon, the wiring pattern having lines (refer to Fig. 1a, 2b, 3a, wiring 11 has plurality of lines); at least one wire connecting the lines of the wiring pattern (connection portion 44 (wire) connects lines of the wiring pattern 11p); a plurality of light-emitting elements (LEDs 20) mounted on the wiring pattern; and a first reflective member (reflective member 81) partially covering the upper surface of the mounting board except for the wiring pattern (refer to Fig. 3b-3c, reflective member 81 covers 10 except for the wiring 11), wherein a plurality of rows of the light-emitting elements are aligned, each row of the rows of the light-emitting elements being formed of a part of the light-emitting elements connected in series (refer to Fig. 1a-1b, 2b, 3a, LEDs 20 are provided in parallel rows, page 7 of translation discloses LEDs 20 are connected in series), wherein the wire connects the rows of the light-emitting elements to each other in parallel on the wiring pattern (pg. 7 discloses 44 connects groups of rows in parallel), wherein the wiring pattern comprises an extending portion that is provided outside the rows of the light-emitting elements (refer to Figs 1-3, extending portions 46, 45 are provided outside the LEDs 20), and wherein the extending portion has a thickness equal to or greater than a thickness of the first reflective member (extending portions 45, 46 comprise greater than or equal thickness of the reflective member 81, refer to Fig. 1b).  
Regarding claim 4. Honma discloses the light-emitting device according to claim 1, wherein each row of the rows of the light-emitting elements is configured by connecting the light-emitting elements in series (refer to at least Fig. 1b, rows of the LED 20 are connected in series).  
Regarding claim 5. Honma discloses the light-emitting device according to claim 1, wherein the wiring pattern comprises a plurality of mounting positions, each of which is predefined and on which each of the light-emitting elements is disposed (refer to Fig. 1b, wiring pattern 11 comprises specific mounting positions such as 11a, 11b, 11c where LED 20 are mounted).
Regarding claim 6. Honma discloses the light-emitting device according to claim 5, wherein each of the light- emitting elements is positioned on a mounting position of the mounting positions of the wiring pattern with a same posture (refer to Fig. 1b, LED 20 are positioned on the mounting positions 11a, 11b, 11c aligned in a row).  
Regarding claim 7. Honma discloses the light-emitting device according to claim 1, further comprising a second reflective member (reflective wall 32) partially covering the upper surface of the mounting board to surround the light-emitting elements (wall 32 surrounds the LEDs 20), wherein the second reflective member covers the wiring pattern and the wire (refer to Fig. 1b, 32 is disposed on portions of the wiring pattern 11 and on at least a sidewall of the wire 44).  
Regarding claim 8. Honma discloses the light-emitting device according to claim 1, wherein the wire is wire-bonded astride a portion of the wiring pattern (wire 44 is bonded parallel to portions of the wiring pattern 11, see Fig. 1a, 2a, 3a).  
Regarding claim 9. Honma discloses the light-emitting device according to claim 1, wherein the light-emitting elements are arranged in a matrix (refer to Fig. 1a-b, LEDs 20 are disposed in rows that are parallel thus could be arranged in a matrix as arbitrarily defined).  
Regarding claim 10. Honma discloses the light-emitting device according to claim 1, wherein the at least one wire is a plurality of wires connecting the part of the wiring pattern to the another part of the wiring pattern (refer to Fig. 1a, 2b, there are plurality of connection portions 44 (wires) which connect patterns 11p to each other).  
Regarding claim 11. Honma discloses the light-emitting device according to claim 1, further comprising a protective element disposed on the part of the wiring pattern (refer to Fig. 1b, sealing layer 30 (protective element) is formed on the wire 44 and patterns 11p).  
Regarding claim 12. Honma discloses the light-emitting device according to claim 1, wherein the connection patterns comprise series and parallel connection patterns with different numbers of series connections and parallel connections (refer to Fig. 1a, 2b, 3a, there are different numbers of patterns 11p in each row thus the LEDs 20 are connected in series or parallel in different numbers).  
Regarding claim 13. Honma discloses a mounting board (Figs 1-3) for a light-emitting device having an upper surface, the mounting board (10) comprising: a wiring pattern (11) on the upper surface such that a plurality of light-emitting elements are capable of being mounted on the wiring pattern (refer to Fig. 1b, LED 20 are capable of mounted on wiring 11); at least one wire electrically connecting a part of the wiring pattern to another part of the wiring pattern (connection portion 44 (wire) connects wiring patterns 11p to each other); and a first reflective member (reflective member 81) partially covering the upper surface of the mounting board except for the wiring pattern (refer to Fig. 1b, 3b, 3c, reflective member 81 covers 10 except for wiring 11), wherein the wiring pattern comprises a plurality of wire connection regions, each of the wire connection regions being spaced apart at a distance such that the connection regions are connected by the wire to establish one of a plurality of connection patterns (refer to Fig. 1a, 2b, 3a, wiring patterns 11p are arranged in spaced apart areas to form plurality of connection regions connected by wires 44), each of which has different numbers of series connection and parallel connection of the light-emitting elements by the wire (refer to Fig. 1a, 2b, 3a, rows of the wiring patterns are provided with different numbers of mounting regions for the LEDs 20 thus provide different number of parallel or series connections of the LEDs 20), wherein a plurality of rows of the light-emitting elements are capable of being disposed on the wiring pattern, each row of the rows of the light-emitting elements formed of a part of the light-emitting elements (Fig. 1a-1b, rows of LEDs 20 are mounted on the wiring patterns 11p), wherein the wiring pattern comprises an extending portion that is provided outside of the rows of the light-emitting elements and not provided between the rows of the light-emitting elements (Figs. 1-3, extending portions 45e, 46e are provided outside and not between the rows of the LEDs 20), and wherein the extending portion connects adjacent ones of the rows of the light- emitting elements in series (extending portions 45e, 46e are connected to the current supply thus provide the connection for the LEDs to be connected in series, pg. 7-8 of translation).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829